DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“attaching mechanism” in claim 1
“loading adapter portion” in claim 1
“loading adapter” in claims 7 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), ‘attaching mechanism’ is being interpreted so as to comprise ‘a shaft or rod having external threads on one end’ (Specification, paragraphs 78 – 79)
Due to the invocation of 35 U.S.C. 112(f), ‘loading adapter’ is being interpreted so as to comprise ‘a plate and first and second arm extensions’ (Specification, paragraphs 81 and 111 – 112)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the preload apparatus comprises a press mechanism having a loading adapter.” As explained above, ‘loading adapter’ invokes interpretation under 35 U.S.C. 112(f) such that it is being interpreted so as to comprise ‘a plate and first and second arm extensions.’ Therefore, it is unclear as to whether Applicant intends the ‘plate’ and the ‘first and second arm extensions’ of the ‘loading adapter’ to refer to the ‘plate’ and ‘first and second extensions’ of claim 1, or whether Applicant intends to set forth a ‘loading adapter’ having a ‘plate’ and ‘first and second arm extensions’ which are separate and independent from the ‘plate’ and ‘first and second extensions’ previously set forth in claim 1. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the preload apparatus comprises a press mechanism having a loading adapter, wherein the loading adapter comprises the plate and the first and second extensions.”
Claim 7 and 10 each recites the limitation “the first extension and the second extension connected to the loading adapter and extending from the loading adapter in the distal direction.” As explained above, ‘loading adapter’ invokes interpretation under 35 U.S.C. 112(f) such that it is being interpreted so as to comprise ‘a plate and first and second extensions.’ Therefore, it is unclear as to how the ‘first and second extensions’ of the limitation can be connected to the ‘loading adapter’ and extend from the ‘loading adapter,’ when the ‘first and second extensions’ are part of the loading adapter. For the purposes of this Office Action, Examiner will interpret the limitation as “the first extension and the second extension of the loading adapter being connected to the plate of the loading adapter and extending from the plate of the loading adapter in the distal direction.” 
Claim 10 recites the limitation “a loading adapter of the press mechanism.”  As explained above, ‘loading adapter’ invokes interpretation under 35 U.S.C. 112(f) such that it is being interpreted so as to comprise ‘a plate and first and second arm extensions.’ Therefore, it is unclear as to whether Applicant intends the ‘plate’ and the ‘first and second arm extensions’ of the ‘loading adapter’ to refer to the ‘plate’ and ‘first and second extensions’ of claim 1, or whether Applicant intends to set forth a ‘loading adapter’ having a ‘plate’ and ‘first and second arm extensions’ which are separate and independent from the ‘plate’ and ‘first and second extensions’ previously set forth in claim 1. For the purposes of this Office Action, Examiner will interpret the limitation as “a loading adapter of the press mechanism, wherein the loading adapter comprises the plate and the first and second extensions.”

Claim limitation “loading adapter portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner has been unable to find an express teaching of a “loading adapter portion” in the Specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this Office Action, Examiner will interpret ‘loading adapter portion’ as a “plate.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5, 7, and 9 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rode (U.S. Patent Application Publication Number 2013/0145621).
As to claim 1, Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: mounting an attaching mechanism of a preload apparatus to an end of the shaft (figures 3 and 4, element 20 being the ‘preload apparatus,’ element 40 being the ‘attaching mechanism,’ and element 14 being the ‘shaft’; page 3, paragraph 35). As explained above, ‘attaching mechanism’ is being interpreted under 35 U.S.C. 112(f) so as to comprise ‘a shaft or rod having external threads on one end’ (figures 3 and 4, element 40). 
Rode further teaches moving a first projection of a first extension and a second projection of a second extension of the preload apparatus radially away from each other and around a nut on the shaft (figure 4, element 212 being the ‘first extension,’ element 213 being the ‘second extension,’ element 11 being the ‘nut,’ right end portions of elements 212 and 213 being the ‘first and second projections,’ see below; pages 3 and 4, paragraphs 38 and 43), the first extension and the second extension extending from a plate of the preload apparatus (figures 1 and 4, element 211 being the ‘plate’; page 3, paragraph 38); and moving the first extension and the second extension radially toward each other. Examiner notes that this can be found because Rode teaches a ‘semi-flexible plate’ which acts to radially move the first and second extensions towards each other (figures 1 and 4, element 355 being the ‘semi-flexible plate’ and elements 212 and 213; page 4, paragraph 43).

    PNG
    media_image1.png
    656
    708
    media_image1.png
    Greyscale

Rode further teaches a providing a stop ring of the preload apparatus, wherein the stop ring is configured to limit a radially inward movement of the first extension and the second extension toward each other by contacting an inner radial surface of said first extension and a second inner radial surface of said second extension to position said first projection and said second projection radially relative to the bearing, the stop ring being separate from the nut (figures 1, 3, and 4, element 46 being the ‘stop ring’ and element 16 being the bearing; page 3, paragraph 37). This can be found because it is the position of the Examiner that if the first and second extensions were permitted to move radially inward to the maximum extent possible, then the inner radial surfaces of the first and second extensions would come into contact with the outer surface of element 46. Rode further teaches that the stop ring is connected to and extending from the plate axially and radially outwardly from the plate toward the first extension (figure 4, elements 46, 212, and 212). This can be found because Rode teaches the stop ring being connected to the plate via the attaching mechanism (figure 4, elements 46, 40, and 212). Finally, Rode teaches engaging the first projection and the second projection with an inner race of the bearing to provide a compressive load to the bearing (figure 4 element 16 being the ‘inner race of the bearing’ and right end portions of elements 212 and 213; page 6, paragraphs 53 – 54).
As to claim 2, Rode teaches that the stop ring configured to limit the radially inward movement comprises the stop ring configured to limit the radially inward movement of the first extension and the second extension to a same distance from a centerline of the bearing (figure 4, elements 212, 213, and 46).
As to claim 3, Rode teaches that the first extension and the second extension avoid contact with the nut on the shaft when engaging the bearing (figure 4, elements 212, 213, and 11). Examiner notes that this can be found because Rode clearly illustrates a gap between the first and second extensions and the nut during the engagement of the first and second extensions with the bearing (figure 4, elements 212, 213, and 11).
As to claim 4, Rode teaches that the stop ring comprises an axially extending portion, and oblique portion, and a contact portion extending axially, and wherein the stop ring configured to limit the radially inward movement comprises the contact portion contacting the first extension or the second extension (figures 3 and 4, elements 46, 212, and 213, see below). 

    PNG
    media_image2.png
    560
    842
    media_image2.png
    Greyscale

As to claim 5, Rode teaches that the axially extending portion, the oblique portion, and the contact portion comprise annular portions (figures 1, 3, and 4, element 46).
As to claim 7, Rode teaches that the preload apparatus comprises a press mechanism having a loading adapter. As explained above, ‘loading adapter’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise ‘a plate and first and second extensions’ (figures 1, 3, and 4, elements 211 – 213). Rode further teaches that the first extension and the second extension of the loading adapter being connected to the plate of the loading adapter and extending from the plate of the loading adapter in the distal direction (figures 1, 3, and 4, elements 211 – 213), wherein a proximal direction extends toward the press mechanism from the shaft, the distal direction being opposite from the proximal direction and extending toward the shaft from the press mechanism.
As to claim 9, Rode teaches that mounting the attaching mechanism to the end of the shaft comprises threadably engaging the attaching mechanism to the end of the shaft (figures 3 and 4, elements 40 and 14). Examiner notes that this can be found because Rode teaches that the attaching mechanism is mounted to the shaft via male threads on the attaching mechanism being threaded onto female threads of element 46 and male threads on the shaft being threaded onto female threads of element 46.
As to claim 10, Rode teaches that the attaching mechanism is directly connected to a loading adapter of a press mechanism (figures 1, 3, and 4, element 40 being the ‘attaching mechanism,’ elements 211 - 213 being the ‘loading adapter,’ and element 44 being the ‘press mechanism’; pages 3 and 4, paragraphs 38 and 43). As explained above, ‘loading adapter’ invokes interpretation under 35 U.S.C. 112(f) so as to comprise ‘a plate and first and second extensions’ (figures 1, 3, and 4, elements 211 – 213). Rode further teaches that the first extension and the second extension of the loading adapter being connected to the plate of the loading adapter and extending from the plate of the loading adapter in the distal direction (figures 1, 3, and 4, elements 211 – 213), wherein a proximal direction extends toward the press mechanism from the shaft, the distal direction being opposite from the proximal direction and extending toward the shaft from the press mechanism.
As to claim 11, Rode teaches that the attaching mechanism is fixedly connected to the loading adapter (figures 1, 3, and 4, elements 40 and 211 - 213).
As to claim 12, Rode teaches that the stop ring configured to limit the radially inward movement comprises the stop ring limiting the radially inward movement of the first extension and the second extension such that the first extension and the second extension are located radially outside the attaching mechanism and the nut on the shaft to allow the first projection and the second projection to provide the load to the bearing when the first extension and the second extension are moved toward each other and around the nut (figures 3 and 4, elements 46, 212, 213, 40, and 11).
As to claim 13, Rode teaches rotating the nut to arrive at a desired preload of the bearing (figure 4, element 11; page 4, paragraph 40).
As to claim 14, Rode teaches that the nut is distal to the attaching mechanism (figure 4, elements 11 and 40).
As to claim 15, Rode teaches that the stop ring is located radially inwardly of an exterior surface of the nut (figure 3, elements 46 and 11).
Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 6, that element 46 of Rode cannot be the ‘stop ring’ of the claims because element 46 is not connected to a plate. Examiner disagrees. Rode expressly teaches that element 46 is connected to a plate element 211 via an attaching mechanism 40 (figures 1, 3, and 4, elements 46, 211, and 40). Examiner further notes that the element 46 of Rode extends axially and radially outwardly from the plate (figures 1, 3, and 4, elements 46 and 211).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726